SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of January 2011 Commission File Number 1-03006 Philippine Long Distance Telephone Company (Exact Name of Registrant as Specified in Its Charter) Ramon Cojuangco Building Makati Avenue Makati City Philippines (Address of principal executive offices) (Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.) Form 20-F Ö Form 40-F (Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No Ö (If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ) NOTE REGARDING FORWARD-LOOKING STATEMENTS Some information in this report may contain forward-looking statements within the meaning of Section 27A of the U.S.
